Citation Nr: 0703573	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-12 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1975 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, PA that increased the veteran's disability rating 
for her service-connected hepatitis C from 0 to 20 percent.  
The veteran perfected a timely appeal of this determination 
to the Board.


FINDING OF FACT

The veteran's hepatitis C has not been productive of 
hepatomegaly, incapacitating episodes, or weight loss of 10 
to 20 percent of the veteran's baseline weight. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1, 4.3, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
June 2004 letter from the AOJ to the veteran, which informed 
her of what evidence was required to substantiate her claim 
and of her and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in her possession to the AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for an increased rating, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  Therefore, despite any inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of VA medical treatment records, a VA compensation 
and pension examination, the veteran's social security 
records, and written statements by the veteran and her 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II.  Increased Rating

The veteran argues that she is entitled to a disability 
rating in excess of 20 percent for hepatitis C.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Hepatitis C is rated under Diagnostic Code 7354.

735
4
Hepatitis C (or non-A, non-B hepatitis):
Ratin
g

With serologic evidence of hepatitis C infection 
and the following signs and symptoms due to 
hepatitis C infection:


Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain)
100

Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, 
but not occurring constantly
60
 
Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during 
the past 12-month period
40
 
Daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than 
four weeks, during the past 12-month period
20
Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See §4.14.)
Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.
38 C.F.R. § 4.114, Diagnostic Code 7354 (2006)

The term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112.

In the instant case, the Board finds that the veteran's 
disability more closely approximates the rating criteria for 
a 20 percent rating than a 40 percent rating under Diagnostic 
Code 7354.  Specifically, the Board finds that the veteran's 
hepatitis C has not been productive of weight loss, 
hepatomegaly, or incapacitating episodes.

The veteran's VA medical treatment records dated from October 
2003 to March 2005 indicate treatment for her hepatitis C 
virus, which included a 48 week course of pegylated 
interferon/ribavirin treatment.  During this period of time, 
the veteran's symptoms included shortness of breath, fatigue, 
alopecia, arthralgia, headaches, some loss of appetite, 
anemia, and irritability.

However, the medical record is negative for weight loss of 10 
to 20 percent of the veteran's baseline weight.  Treatment 
records dated from October 2003 to March 2005 indicate a 
maximum weight of 210 pounds and minimum weight of 193 
pounds.  An October 2003 VA note indicates that the veteran 
had recently gained 10 pounds and was going to try to 
decrease intake and increase exercises.  A January 2004 note 
indicates that the veteran reported loss of appetite but was 
forcing herself to eat, that her weight was down 5 pounds, 
and that she stated that she was trying to lose weight and 
had been eating healthier than she had in her whole life.  
Another January 2004 note indicates that the veteran stated 
that she had not much of an appetite, but ate anyhow, and 
that her weight was stable.  An August 2004 note indicates 
that the veteran denied any unintentional weight loss, but 
that she had recently lost about 8 pounds intentionally.

The record is likewise negative for any findings of 
hepatomegaly.  On VA examination in June 2004, and in VA 
treatment notes dated in August 2004, December 2004, and 
January 2005, the veteran's abdomen was noted to be soft, 
nontender, and nondistended.  No findings of hepatomegaly are 
contained in the medical record.

The record is furthermore absent for any period of acute 
signs and symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain 
severe enough to require bed rest and treatment by a 
physician.  From October 2003 to March 2005, the veteran made 
regular visits to VA physicians for her hepatitis C 
treatment.  However, although the veteran demonstrated 
symptoms of fatigue, decreased energy, shortness of breath, 
and headaches during her period of treatment, there are no 
indications of any periods of time in which her symptoms 
became so severe as to require bed rest, or at which time 
such severe symptoms had to be treated by a physician.

The Board notes the veteran's contentions that her hepatitis 
C treatment caused her fatigue, pain, weakness, and shortness 
of breath, even with little exertion.  It also notes VA 
treatment records indicating that the veteran may have been 
underreporting the severity of her symptoms.  However, in the 
absence of evidence of weight loss and hepatomegaly, and in 
the absence of evidence of incapacitating episodes, the Board 
finds that the veteran's disability more nearly approximates 
a 20 percent rating than a 40 percent rating under Diagnostic 
Code 7354.  Accordingly an increased schedular rating is not 
warranted.

Although the veteran may believe that her current rating does 
not adequately reflect her degree of disability, she is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
her disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
hepatitis C so as to warrant assignment of an increased 
rating on an extra-schedular basis.  The Board notes the 
veteran's contentions that she was not able to work during 
her period of treatment for hepatitis C.  Initially, the 
Board notes that to the extent that daily fatigue, malaise, 
and anorexia requiring dietary restriction or continuous 
medication would normally interfere with employment, such 
interference is contemplated in the rating criteria of 
Diagnostic Code 7354.  Also, the record reflects that the 
veteran receives Social Security disability payments for a 
condition unrelated to her hepatitis C.  In light of these 
factors, and in the absence of any additional evidence 
showing that the veteran's disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards, the Board 
finds that the criteria for submission for assignment of 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for hepatitis C is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


